BaeNhill, L,
dissenting: The majority opinion holds that employees of the Board of Health of New Hanover County are employees of the city of Wilmington within the meaning of chapter 708, Session Laws, 1943, which defines an employee of said city as “anyone in the employ of the city, whether elected or appointed.” Sec. 8. In this I am unable to concur.
*368Tbe health program of North Carolina is operated as a State-wide system with the several counties and some municipalities acting through boards of health as local administrative agencies charged with certain specified duties. Oh. 62, Public Laws 1911. The New Hanover County Board of Health was organized under this Act. In 1913 the Legislature invested the. then existing Board of Health of New Hanover County “with the immediate care and responsibility of the health and sanitary interests and conditions of said county, including the City of Wilmington and the Town of Wrightsville Beach, and the due enforcement of all laws with reference thereto.” It divested the city of Wilmington of all powers and duties theretofore vested in it in respect to health matters and decreed that “all duties and powers imposed by law upon the Council of the City of Wilmington with reference to the health and sanitary conditions of said city are hereby transferred to and invested in said County Board of Health.” Sec. 2, ch. 316, Public-Local Laws 1913. It further enacted “that said County Board of Health shall . . . elect a Superintendent of Health and such assistants, officers, and servants as they shall deem necessary for the enforcement of all health and sanitary laws within said county, including the City of Wilmington and the Town of Wrightsville Beach, and to prescribe the duties of such officers, servants, and helpers so appointed and elected, fix their salaries and compensation, and pass all necessary rules, regulations, and acts with reference thereto.” Sec. 3. It was given power to remove any officer or employee for cause. Sec. 9.
The city of Wilmington is required to contribute four-fifths of the necessary expense, including salaries and fees, required for carrying out the provisions of the Act. Sec. 4. To this end the County Board of Health is required to furnish the council of the city of Wilmington and the Board of Commissioners of New Hanover County a yearly statement in detail of all disbursements made by it for the preceding twelve months and at the same time to furnish said bodies a budget listing in detail all estimated expenses and requirements for the ensuing twelve months. The council' of the city of Wilmington and the Board of Commissioners of New Hanover County are fixed with authority to review said request for funds for the ensuing year and to reduce tbe amount asked for if, in the judgment of the council or the board, the amount is excessive or not required for the public needs. It is thereupon made the duty of the council of the city of Wilmington to levy, assess, and collect a tax on the property within the city of Wilmington sufficient to meet its contribution. Sec. 5. It is likewise required to pay over, on the first of each month, one-twelfth of the contribution thus required. Sec. 6.
The city now has no power to employ a servant or agent to engage in the discharge of the duties imposed on the County Board of Health. It *369cannot participate in tbeir selection or exercise any degree of control over tbeir activities. Tbey are not, in my opinion, “in tbe employ of tbe city.” In bolding otherwise tbe majority disregard botb tbe usual and ordinary meaning of tbe term “employee” and tbe definition contained in tbe statute. Instead, tbe term is given an exceptional meaning wbicb goes far beyond tbat usually accorded it. So tbat now tbe city is without statutory authority to act in respect to tbe health and sanitary conditions in tbe city. Even its ordinances are made subordinate to tbe rules and regulations of tbe County Board of Health. Tet, those persons engaged in health work — work in wbicb tbe city cannot engage— are none tbe less employees of tbe city. Thus, through its employees, it does what it is expressly forbidden to do. There is nothing in tbe statute wbicb justifies this exceptional construction.
Tbe authority of tbe city to maintain an independent board of health has been withdrawn. Its sole prerogative in this respect is to make a contribution, under legislative compulsion, toward tbe expense incurred by tbe County Board of Health and to levy and collect a tax sufficient to provide tbe required contribution. Tbe State has adopted this method of financing tbe health program in New Hanover County. Under it tbe council of tbe city of 'Wilmington is tbe agency designated to levy a tax and collect a part of tbe required revenue. This is tbe full extent of its authority.
Tbe County Board of Health is an independent governmental agency. Its jurisdiction is coterminous with tbe county lines. Its revenue is derived by taxation, and tbe county and city are made tbe taxing agencies. In no sense, however, is it county or city or agent of either. It is exclusively an agent of -the State.
Tbe Federal Government makes contributions to at least eleven State agencies. Tbe State Government makes contributions to help defray expenses of some local agencies. Do these contributions by tbe Federal Government convert State employees into Federal employees and local agency employees into State employees? We have answered “no.” Callihan v. Board of Education, 222 N. C., 381. If, however, tbe majority opinion avails, tbe answer is yes.
Bridges v. Charlotte, 221 N. C., 472, 20 S. E. (2d), 825, is not in point. Tbe factual situation in tbat case is quite different. Teachers are expressly designated as employees entitled to tbe benefits of tbe Retirement Act. Local boards supplementing tbe State’s school salary schedule and term are required to pay tbeir proportionate part of tbe assessment for this purpose. Tbe City Board of Education of Charlotte, as tbe local administrative agency, comes within this category. It included this item in its budget, and tbe governing board of Charlotte, as *370tbe agency designated to raise by taxation funds required by tbe school board, levied tbe required tax. Certain taxpayers sought an injunction.
"We held that tbe local school administrative unit is a part of tbe State-wide system; that it is under tbe duty to provide its part of tbe assessment necessary to maintain tbe retirement fund; that a tax therefor is authorized; and that tbe governing board of Charlotte, tbe agency designated to raise tbe fund by taxation, must levy a tax sufficient to provide tbe same.
Tbe teachers were there treated as employees of tbe local school administrative unit. Tbe governing board of Charlotte was required to levy tbe tax as tbe agency designated for that purpose. There is no suggestion in that case that tbe teachers are employees of tbe city of Charlotte.
I have some doubt about tbe soundness of tbe contention that employees of a local library operated by a private corporation are employees of tbe city. However, my doubt is not of such nature as to compel me to debate tbe question. I am content to acquiesce in tbe view of tbe majority.
I vote to modify in accord with what I have heretofore said and to affirm.